Title: From George Washington to Colonel James Clinton, 21 July 1776
From: Washington, George
To: Clinton, James



Sir.
Head-Quarters N. Yk 21st July 1776

The Bearer Lieut. Machine I have sent to Act as an Engineer in the Posts under your Command, and at such other places as may be tho’t necessary, he is an ingenious Man, and has given great Sattisfaction as an Engineer, at Boston from which he is just returned—I have Received from the Secret Committee a representation of your want of Metrosses which can be supplied in no other way, but by drafting those that are proper from other Corps & exerciseing them to the Artillery it is what we have been obliged to do here—the Men thus drafted may be considered as remaining wt. their own Regiments and only doing Duty wt. the Train on the present Occasion. I am sir &c.

G.W.

